Case 2:18-oV-OO460-.]RG-RSP Dooument 1 Filed 11/02/18 Page 1 of 8 Page|D #: 1

UN|TED STATES D|STR|CT COURT

 

FoR THE EASTERN olsTRlcT oF TEXAS NOV 0 2 2018

Cl€!'k, U.S. DIS{]-[ct Court
Texa$ Eastem

DAV|D LOU|S WH|TEHEAD, ---"_______"

PmlNTiFF, 1
V- _ cAsENo. Q/Z( iv A/@D ~j”f?é
NETFlelNc,

JOHN DOES 1-10, ET AL.,

FRAUD, ANT|-TRUST, CIV|L RiGHTS V|OLAT|ONS (5th and 14th Amendments), Breach Of Contract,
TORT|OUS lNTERFERENCE WITH POTENT|AL CONTRACT, V|OI_ATEONS OF THE LANHAM ACT,
CONSP|RACY TO STEAL |NTELLECTUAL PROPERT|ES, UNFALR DEAL|NGS, V|OLAT|ONS OF

PR|VACY, FALSE ADVERT|SEMENT, Fraudulent, Unfair, and Deceptive Business
Practices, Neg|igence, BAD FA!Ti-| DEAL|NGS

This Complaint alleges FRAUD, ANT|-TRUST, CJVIL R|GHTS V|OLAT|ONS (5"‘ and 14th
Amendments), Breach of Contract, V|OLAT|ONS OF THE LANHAM ACT, TORT|OUS
iNTERFERENCE WlTH POTENTIAL CONTRACT, CONSP|RACY TO STEAL |NTELLECTUAL
PROPERT|ES, UNFA|R DEA!_|NGS, V|OLAT|ONS OF PR|VACY, BAD FAITH DEAL|NGS, FALSE
ADVERT|SEi\/|ENT and Fraudu|ent, Unfair, and Deceptive Business Practices and Neg|igence filed
against the above name defendant

1. P!aintiff is a citizen of the State of Louisiana.

2. Defendants Netf|ix |nc, is a citizen resident of the States of New York, Texas and
Ca|ifornia. The company does business in this district and throughout the State of
Texas. Netf|ix, inc. is a Texas Foreign For-Profit Corporation filed on February 1,

2002. The oompany's fiiing status is listed as |n E)<istence and its Fi|e Number

is 080005’|838.

Case 2:18-cv-OO460-.]RG-RSP Document 1 Filed 11/O2/18 Page 2 of 8 PagelD #: 2

The Registered Agent on file for this company is Ct Corporalion Sysiem and is
located at 1999 Bryan St., Sie. 9001 Dal|as, TX 75201~3136. The company's
principal address is 100 Winchester Circ|e, Los Gatos, CA 95032. The company
has 16 principals on record The principals are A George Battle from Los Gatos
CA, Ann l\/|ather from Los Gatos CA, Anne Sweeney from Los Gatos CA, Brad
Smith from Los Gatos CA, David Hyman from Los Gatos CA, David We|ls from
Los Gaios CA, Greg Peters from Los Gatos CA, Jay Hoag from Los Gaios CA,
Jesslca Neal from Los Gatos CA, Jonathan Friedland from Los Gatos CAl Kelley
Bennett from Los Gatos CA, Leslie J Ki|gore from Los Gatos CA, Reed Hastings
from Los Gatos CAl Richard Barton from Los Gatos CA, Theodore Sarandos

from Los Gatos CA, and Timothy Ealey from Los Gatos CA.

Grounds and facts for Re!ief

3. On November 18, 2016 Defendant Netf|ix lnc improperly denied piaintiff's 30 film
proposal submitted by Attorney Alan Pesnell,. The company requested the plaintiff to
obtain counse|, Netflix responded within minutes of receiving Attorney Pesneil's emaii
transmission with attachments: cover fetter and 30 film ideas, denying the proposal.

4. Prior to Attorney Pesne|!'s submission to Netf|ix, the Company's Executive office
requested plaintiff to submit his film ideals to the company via an attorney.

5. P|aintiff followed the instructions of Netflix relating to the company’s submission policy,

by obtaining counsel, to submit the 30 film proposal

Case 2:18-cv-OO460-.]RG-RSP Document 1 Filed 11/O2/18 Page 3 of 8 PagelD #: 3

However, Netflix rejected the proposal forwarded by Attorney Pesneil, violating its
policy and presenting issues of false advertisement regarding ideas submission

6. Netflix's policy on ideas submissions relates to the above statement in paragraph
number 1. Whereas, Netflix allows Attorneys to submit ideas relating to solicited and
unsolicited ideas and materiais for film production. Plaintiff followed Netflix's policy
relating to Attorney Pesnel|’s submission of his 30 film projects for films. However,
Netflix denied the submission
Plaintiff believes and assert that this matter involves fraud and conspiracy to steal
intellectual properties pertaining to the 30 film submission (See attached exhibits).

7. Plaintiff beiieves and assert that one of his film project ideas submitted to Netflix, ied to
the creation of a film, currently shown by Netfiix, grossing millions of dollars. Discovery
will assist the court with this matter.

8. P|aintiff is a Professor of Government at 5 Universities, and he has been recognized by
members of the United States Congress as an extremely talented artist, with
endorsements for his works for film and stage plays on Aretha Frank|in, Anita Baker,
and Otis Redding. Plaintiff’s Aretha Franklin's film projects "Aretha" and ”Aretha 2”
were estimated to gross $200 million with certainty opening box office weekend. Dr.
ian Christopher, a Economist and Professor signed documents stating that plaintiffs
works are valuable Moreover, recently, Marquis Biographies has named plaintiff as a
lifetime honors member.

9. As discovery provides added evidence, Plaintiff will amend his complaint.

Case 2:18-cv-OO460-.]RG-RSP Document 1 Filed 11/O2/18 Page 4 of 8 PagelD #: 4

10. Defendant engaged in overt acts of reckiessness, outrageous conduct, conspiracy, using
plaintiff's intellectual properties with other companies, without compensation to the
plaintiff l\/loreover, plaintiff believes that the defendant's acts in this case involves
activity with others, to interfere, prohibit and deny piaintiffa contract.

11. Plaintiff attaches exhibits as evidence to proceed in the interest ofjustice. (See exhibits

attached A through D, and 1 through 3D).

Count One
Fraudalent and Unfair Business Practices

The company faiied to honor its policy, which is advertised on the internet. Emp|oyee from
Netflix advised plaintiff to obtain counsel to submit his material proposal. Plaintiff's Attorney
submitted proposai to Netflix, and the company rejected it, stating that the materials were

unsolicited, unread and destroyed

Count Two
Bad Faith Dealings.

Netflix violated its policy when the company rejected plaintist 30 film proposal submitted by

Attorney Pesneli.

Case 2:18-cv-OO460-.]RG-RSP Document 1 Filed 11/O2/18 Page 5 of 8 PagelD #: 5

Count three
Vio|ations of Privacy
Netflix gained access to the plaintiffs inteiiectuai property based on False
advertisement and communication with the piaintiff violating his privacy for

development of productions based on plaintiffs inte|iectua| properties

CountFour
Fraudulent, Unfair, and Deceptive Business Practices
Netflix gained access to the plaintiffs intellectual property based on False
advertisement and communication with the plaintiff Netflix falsely represented its

obligation reiating to plaintiffs 30 film proposal submitted by Attorney Pesneli.

Count Five
Conspiracy to Steal the plaintiffs lnteilectual Property using False Advertisement
Netflix developed a scheme to deny the plaintiffs 30 film deal proposal stating that the
piaintiff's lnteliectual Property was unsolicited., when in fact the company requested
the 30 film proposa|. P|aintiff believes and assert that Netfiix signed contract with
other production companies to steal plaintiffs expressions of ideas submitted to Netflix

by Attorney Pesne||.

Case 2:18-cv-OO460-.]RG-RSP Document 1 Filed 11/O2/18 Page 6 of 8 PagelD #: 6

Count Six
Breach of Contract: implied or Express
Netfiix entered into a contract when the company requested the plaintiffs 30 film

proposal which is valuable, and rejected the materiai for productions

Count Seven
Misappropriations of intellectual Properties
Netflix developed a scheme to steal plaintiffs intellectual properties for the company's
business in film productions, by denying requesting plaintiffs 30 film proposat and
rejecting the material, stating that the plaintiffs intellectual Property was unsolicited.,
when in fact the company requested the 30 film proposal. |n addition, Netflix violated
its own compa ny’s policy by discriminating against the piaintiff rejecting his intellectuai

properties which were solicited.

Anti-Trust Vio|ations
Piaintiff has a smaii business and film projects worth millions of doilars, and Netfiix
rejected the material due to outside interference via other competing Corporations and

individuals

Case 2:18-cv-OO460-.]RG-RSP Document 1 Filed 11/O2/18 Page 7 of 8 PagelD #: 7

V|OLAT|ONS OF CiViL RlGHTS (DUE PROCESS) PERTA|N|NG TO POTENTIAL CONTRACTS
(5th and 14"‘ Amendment Vio|ations)

Netflix treated the plaintiffs differently from others, violating due process of |aw. The

defendant requested the material and rejected the 30 film proposai within minutes of

receiving it without due process. Plaintiff is Afro American citizen of the United States.

TORT|OUS lNTERFERENCE WITH POTENT|AL CONTRACTS
Plaintiff believes and asserts that Netflix engaged in activity with other individuals and

corporation to deny plaintiffs potential contract.

NEGL|GENCE

Defendant Netflix was negligence when the company requested the plaintiffs

intellectual property and used it with other studios without compensation to the

plaintiff

Case 2:18-cv-OO460-.]RG-RSP Document 1 Filed 11/O2/18 Page 8 of 8 PagelD #: 8

Plaintiff Demands a Jury Trial and 10 billion dollars and 1 Million compensatory damages.

David Louis Whitehead

1906 Scott St.

Bossier, Louisiana 71111

Cell: 318-820-5029

Email: Daouddavidlouis@yahoo.com

Date: November 2, 2018

